Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3)	The substitute specification filed 10-23-18 has been approved for entry by the examiner.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 6 line 8 ambiguously refers to "the two sidewalls of the tire".  It is unclear what tire structure is required by the method of claim 6; it being noted, for example, that the description of "two sidewalls" is found in the preamble instead of the body of claim 6.   In claim 6, the following changes are suggested to (1) on line 5, after "an inner tread base," insert --the pneumatic vehicle tire having a carcass, an inner bead region with a bead core, an inner layer and two sidewalls,-- and (2) on line 8 change "the tire" to --the pneumatic vehicle tire--.
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Zhao et al
8)	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (US 2015/0083293).
	Zhao et al discloses a pneumatic tire having a tread, carcass 16, inner bead region with an inextensible bead (bead core), an innerliner (inner layer) and two sidewalls 12 wherein the tread comprises a outer tread layer 36 (tread cap) and an inner tread layer 38 (tread base) [paragraph 19, FIGURE 4].  The thickness of the inner tread layer 38 (tread base) decreases from a tread center toward each of the two sidewalls of the tire [FIGURE 4, paragraphs 33, 34].  
	As to claim 4, the claimed tire is anticipated by Zhao et al's FIGURE 4 tire.
9)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2015/0083293) in view of Massey (US 4,547,241) and/or Herberger et al (US 2009/0159165).
	As to claim 6, it would have been obvious to one of ordinary skill in the art to retread Zhao et al's pneumatic tire with a tread as claimed since (1) Zhao et al teaches a pneumatic tire having a tread comprising a tread cap and a variable thickness tread base [FIGURE 4] and (2) it is well known / conventional in the tire art, as evidenced by Massey [FIGURES 1-3, col. 1 lines 21-59] and/or Herberger et al [FIGURE 2A, 3A, paragraphs 2-3, 33-35, 62, 65], to retread a pneumatic tire with a new tread in order to extend the life of the tire.
Aoki
10)	Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aoki (US 2010/0224295).

	As to claims 4 and 6, the claimed tire / method for retreading a tire is anticipated by Aoki.  As can be seen from FIGURES 2-4, the thickness of the tread base 3' decreases from a tread center toward each of the two sidewalls.  Claim 4 reads on and fails to exclude the thickness of the tread base decreasing and then increasing, then decreasing and then increasing, etc. toward each of the two sidewalls.  A tire having a size of 11R22.5 inherently has the claimed tire structure.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide Aoki's pneumatic tire with the claimed tire structure since (1) Aoki discloses providing a pneumatic tire with a size such as 11R22.5 and (2) official notice is taken that it is well known / conventional per se to provide a pneumatic tire having a size of 11R22.5 such that the pneumatic tire comprises a tread, a carcass, an inner bead region with a bead core, an inner layer and two sidewalls.
	As claim 5, FIGURES 2-4 shows the tread cap comprising grooves having the same depth or, in the words, having a constant profile depth over the entirety of said tread.  
11)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2010/0224295) as applied above and further in view of Fukumoto et al (US 5,012,847) and/or Boileau (US 3,841,374).
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Aoki's tread such that the tread cap has "constant profile depth over the entirety 
Mirtain
12)	Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mirtain (US 3,931,844).
	Mirtain discloses a pneumatic radial ply tire comprising tread 3, cushion 7, carcass 1 and sidewalls 5 wherein the thickness of the cushion 7 decreases from a tread center toward each of the sidewalls [FIGURE 1, col. 1 lines 59-68, col. 1 lines 1-4, col. 2 lines 19-44]. 
	As to claim 4, the claimed tire is anticipated by Mirtain's tire.  See FIGURE 1.  The claimed tread cap reads on tread 3.  The claimed tread base reads on cushion 7.  Mirtain's pneumatic radial ply tire inherently has the claimed tire structure.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide Mirtain's pneumatic tire with the claimed tire structure since (1) Mirtain discloses pneumatic radial ply tire comprising tread 3, cushion 7, carcass 1 and sidewalls 5 and (2) official notice is taken that it is well known / conventional per se to provide a pneumatic radial ply tire such that the pneumatic tire comprises a tread, a carcass, an inner bead region with a bead core, an inner layer and two sidewalls.

13)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3,931,844) as applied above and further in view of Fukumoto et al (US 5,012,847) and/or Boileau (US 3,841,374).
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Mirtain's tread such that the tread cap 3 has "constant profile depth over the entirety of said tread" since (1) Mirtain's FIGURE 1 shows the tread cap 3 comprising grooves having the same depth and (2) (A) Fukumoto et al teaches providing a pneumatic tire having a tread comprising circumferential grooves G1, G2 and G3 such that the grooves G1, G2 and G3 each has a uniform groove bottom having a constant depth [FIGURE 2, col. 3 lines 16-17] and/or (B) Boileau teaches providing a pneumatic tire having a tread comprising circumferential grooves such that the circumferential grooves have the same depth [FIGURE 2, col. 4 lines 44-47].
14)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3,931,844) in view of Massey (US 4,547,241) and/or Herberger et al (US 2009/0159165).
	As to claim 6, it would have been obvious to one of ordinary skill in the art to retread Mirtain's pneumatic tire with a tread as claimed since (1) Mirtain teaches a pneumatic tire having a "tread" comprising a "tread cap" 3 and a variable thickness "tread base" 7 [FIGURE 4] and (2) it is well known / conventional in the tire art, as evidenced by Massey [FIGURES 1-3, col. 1 lines 21-59] and/or Herberger et al 
Remarks
15)	The remaining references are of interest.
16)	No claim is allowed.
17)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 8, 2021